Citation Nr: 1456294	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  13-28 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.
 
2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to December 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the VA Regional Office (RO) in Lincoln, Nebraska.  In May 2014, the Veteran testified at a hearing conducted before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As the claim seeking service connection for tinnitus is being granted in full; any error committed with respect to either the duty to notify or the duty to assist as to this matter is harmless and will not be further discussed.

Legal Criteria, Factual Background, and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

The Veteran claims he has tinnitus that had its onset in service.  It is not in dispute that he has tinnitus; the medical evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Furthermore, based on the Veteran's occupational specialty in service (Field Artillery), it may readily be conceded that he was exposed to hazardous noise levels in service. 

The Board finds that the competent evidence of record reasonably supports the Veteran's allegation that his tinnitus became manifest in service, and has persisted since.  While there are no complaints of, or treatment for, tinnitus noted in his service treatment records, the Board observes that ringing or buzzing in the ears, while annoying, might not be a complaint that is readily reported.  Following service, the Veteran has consistently reported that his tinnitus began in service and has persisted.  Significantly, in providing the opinion against the Veteran's claim for service connection for tinnitus, the October 2012 VA audiologist did not discount the Veteran's account of onset in service and persistence since as not credible.  The Board finds the Veteran's statements and testimony to be credible and competent evidence strongly supporting the claim that his tinnitus began in service and has persisted since.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Resolving remaining reasonable doubt in the Veteran's favor, it is shown that his tinnitus became manifest in service and has persisted since.  Service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss.

On October 2012 VA examination, sensorineural hearing loss in both ears was diagnosed.  The examiner opined that the hearing loss was not related to service essentially based on a finding that the Veteran did not develop hearing loss during service.  Specifically, the examiner explained that it was not shown that the Veteran had a threshold change of more than 10 decibels from his entrance to his exit physicals.  To the extent that the examiner based the opinion on the lack of a diagnosis of hearing loss in service, the Board observes that the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, an addendum opinion is required to clarify whether the Veteran's current hearing loss is related to in-service noise exposure, beyond normal hearing during service and at separation as a basis.

In an August 2013 statement, the Veteran's private physician, J. C. Wilcox, M.D., opined that his current physical examination "is consistent with noise induced hearing loss" which "started when he was in the Army."  It is unclear what records Dr. Wilcox considered as a basis for that opinion.  There are also no related treatment records from Dr. Wilcox.  They should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining an authorization and release from the Veteran, obtain complete records of all treatment and evaluation he has received for his claimed hearing loss disability from Dr. Wilcox [at Memorial Health Clinic].  

2.  After completion of the above, return the Veteran's claims file to the examiner who conducted the October 2012 VA examination to provide an addendum opinion.  All pertinent medical records should be made available to the examiner for review.  Based on review of the record, the audiologist should provide opinions that respond to the following:  

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral sensorineural hearing loss is related to his service, to include due to exposure to acknowledged noise trauma therein.  The examiner must not base the conclusion solely on the absence of hearing loss on separation examination 

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated.

If the VA examiner who conducted the October 2012 examination is unavailable, the AOJ should arrange for the entire record to be reviewed by another appropriate specialist who should provide the opinions sought.  If further examination of the Veteran is deemed necessary to provide any requested opinions, such examination should be scheduled.

3.  The AOJ should then review the record and readjudicate the claim of service connection for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


